Exhibit 10.1

Confidential

[gyyzymkluzaq000001.jpg]

 

May 15, 2018

 

Masao Kaku

Business Development

Astellas Pharma Inc.

2-5-1, Nihonbashi-Honcho

Chuo-ku, Tokyo 103-8411

Japan

 

RE:Amendment to Collaboration Agreement; Joint Development Committee Membership

 

Dear Masao:

 

As you know, Astellas Pharma Inc. (“Astellas”) and Cytokinetics, Inc.
(“Cytokinetics”) are parties to that certain Amended and Restated License and
Collaboration Agreement dated December 22, 2014, as amended by the Amendment to
the Amended and Restated License and Collaboration Agreement dated July 27, 2016
and the Amendment to Collaboration Agreement dated April 11, 2017 and the
Amendment to Collaboration Agreement dated December 21, 2017 (as so amended, the
“Collaboration Agreement”).  Capitalized terms used in this letter and not
otherwise defined shall have the meaning ascribed to them in the Collaboration
Agreement.  The Parties hereby agree to amend the Collaboration Agreement as
follows, effective as of the date first set forth above:

The first sentence of Section 2.4 is hereby deleted in its entirety and replaced
with the  following:  “The Parties shall establish a joint development committee
(the “Joint Development Committee” or the “JDC”), composed of up to four (4)
representatives of each Party that have knowledge and expertise in the
development of products similar to the Compounds and Collaboration Products, to
monitor and coordinate the Development of the Compounds and Collaboration
Products under the Collaboration.”  

If the foregoing is acceptable to and agreed by Astellas, please so indicate by
having an authorized representative of Astellas sign this letter in the
appropriate signature line below, and return such signed copy to Elisabeth
Schnieders, Ph.D., Senior Vice President, Business Development, at your earliest
convenience.  If you have any questions or comments, please do not hesitate to
contact Elisabeth at (650) 624-3083 or by e-mail at
eschnieders@cytokinetics.com.

 

Sincerely,

Agreed and accepted:

 

 

 

 

/s/ Robert I. Blum

Astellas Pharma Inc.

 

 

 

 

Robert I. Blum

By:

 

/s/ Jun Kono

President & CEO

 

 

 

 

Name: 

 

Jun Kono

 

 

 

 

 

Title:

 

Corporate VP, Business Development

 

 

 

 

 

Date:

 

May 18, 2018

 

280 East Grand Avenue • South San Francisco • CA •94080

Cytokinetics.com